PER CURIAM.
We feel constrained to affirm, on the authority of Bencomo v. Bencomo, 200 *377So.2d 171 (Fla. 1967), the summary judgment granted in favor of the deceased husband’s estate. An issue almost identical to that involved in this suit is, however, currently before the Florida Supreme Court on a certified question. West v. West, 872 So.2d 170 (Fla. 2d DCA 1979). Pursuant to article V, section 3(b)(3), Florida Constitution, we certify the following question to the Supreme Court as one of great public interest:
Does the doctrine of interspousal immunity bar suit by one former spouse against a deceased spouse’s estate when an intentional tort allegedly was committed during the marriage which has now been terminated by the alleged tort-feasor/spouse’s death?
ROBERT P. SMITH, Jr., BOOTH and SHAW, JJ., concur.